DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 14, 23-24, 32, 39, 43, 45, 50, 58-59, 67 and 73 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 14 and 73 are objected to because of the following informalities:  
Claim 14, line 7: “olefin monomer feed” should read “olefin monomer feed mixture” for consistency. 
Claim 73, lines 2-3: “where a catalyst provided during isomerization is other than a catalyst provided during oligomerization” should read “wherein the acid catalyst is not the same as the oligomerization catalyst system” for clarity. Claim 1 already recites that an oligomerization catalyst system is used during oligomerization and an acid catalyst is used during isomerization.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dimer portion of the hydrogenated oligomer product" in 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be interpreted as the hydrogenating step produces a hydrogenated oligomer product having a dimer portion which has been isomerized and hydrogenated. 
Claim 14 recites the limitation "any of first and/or second feedstocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a first and/or second feedstock and therefore it is unclear as to what feedstocks the limitation is referring to. For purposes of examination, the feedstocks will be interpreted as referring to the olefin monomer feed mixture recited in claim 1. 
Claim 14 recites the limitation "the unreacted monomer" in line 10 and “unsaturated oligomers” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitations will be interpreted as wherein unreacted monomer is distilled form the oligomer product. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14, 23-24, 32, 39, 43, 45, 50, 58-59, 67 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0323665 A1, cited in the IDS dated 01/10/2020), in view of Skledar et al. (US 2001/0001804 A1).
In regards to claim 1, Wu discloses a process for producing polyalphaolefins by oligomerization and isomerization comprising:
forming an oligomerization reaction mixture comprising a catalyst system and a feedstock comprising one or more olefin monomers, wherein the feedstock may consist of at least two-alpha-olefin monomers selected from 1-tetradecene, 1-hexadecene and 1-octadecene ([0018]; [0019]; [0028]; [0030]);
oligomerizing the feedstock to produce an oligomer product comprising dimers, trimers and higher oligomers ([0039]; [0090]);
isomerizing at least the dimer portion of the oligomer product in the presence of an acid catalyst to form a mixture of branched hydrocarbons ([0040]-[0043]);
hydrogenating the isomerization product to remove double bond unsaturations ([0041]; [0080]); and 
separating the hydrogenated polyolefin lube product from the hydrogenation effluent ([0082]). 
Wu further discloses that the feedstream to the isomerization step may comprise at least 80 wt% dimer or may consist only of the dimer fraction from the oligomer product ([0040]; Examples). It follows that isomerization and hydrogenation of the dimer fraction or a feedstream comprising at least 80 wt% dimer would produce a product comprising at least about 80 wt% or approximately 100 wt% dimer. Additionally, given that the feedstock may consist of 1-tetradecene, 1-hexadecene and 1-octadecene, which necessarily has an average carbon number in the range of 14 to 18, one of ordinary skill in the art would have reasonably concluded that the dimers formed from the oligomerization of the feedstock would have an average carbon number between 28 and 36, and therefore would have also concluded that the product produced by isomerization and hydrogenation would also have an average carbon number in the range of 28 to 36 as isomerization and hydrogenation do not affect carbon number. Thus, it would have been obvious for one having ordinary skill in the art to reasonably conclude that the product obtained would comprise greater than 80 wt% dimers having an average carbon number in the range of 28 to 36. The claimed range overlaps the range reasonably suggested by the prior art and is therefore considered prima facie obvious. In regards to the dimer portion having a weight average molecular weight in the range of 422 to 510, it follows that with the same starting monomers, the dimers produced from said monomers would be of similar carbon length and molecular weight and would produce isomerized and hydrogenated dimers of similar average molecular weight as claimed. 
Wu does not appear to explicitly disclose that the hydrogenation is carried out such that the product has a Bromine Index below 1000 mg Br2/100g as determined in accordance with ASTM D2710-09.
However, Skledar, directed to a process of producing highly oxidatively stable polyalphaolefin by hydrogenation to greatly decrease the level of unsaturation, teaches that it is known in the art to hydrogenate polyalphaolefins to produce a more desirable saturated product which is more stable to oxidation and heat (Abstract; [0005]). Skledar discloses that hydrogenating to a Bromine Index of less than 200 mg Bromine per 100 gram sample achieves a surprising improvement in oxidative stability of the polyalphaolefin ([0014]; [0015]; [0017]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Wu by hydrogenating the isomerized product to a Bromine Index less than 200 mg Bromine/100 g sample as taught by Skledar because both Wu and Skledar are directed to hydrogenating polyalphaolefins to produce lubricant products, Skledar teaches that hydrogenating to a level of less than 200 mg Bromine/100 g sample achieves surprising improvements on the oxidative stability of the lubricant product, and this involves applying a known technique to a similar process to yield an improved product. 
Wu and Skledar do not appear to explicitly disclose that the dimers of the oligomer product, when hydrogenated to a Bromine Index below 1000 mg Br2/100g without subsequent isomerization, has an average paraffin branching proximity of 20 or greater. 
It is noted that this limitation is directed to a hypothetical comparison of the claimed isomerized and hydrogenated dimer product to a hydrogenated dimer product, without isomerization. Given that Wu, in view of Skledar, discloses oligomerizing the same monomers and therefore necessarily achieve similar dimers of said monomers, it follows that if the dimers of Wu were hydrogenated without isomerization, the dimers would proceed in substantially the same manner as claimed and produce a hydrogenated dimer that has an average BP of 20 or greater similarly as claimed, absent evidence to the contrary. Treating the same dimers to hydrogenation to a Bromine Index below 1000 mg Br2/100g is reasonably expected to achieve similar branching proximity products absent a showing that the dimers of Wu are compositionally inequivalent to the claimed dimers. 
Wu and Skledar do not appear to explicitly disclose that the isomerized and hydrogenated dimers of the product have an average branching index in the range of 22 to 26 and an average paraffin branching proximity from 18 to 26. 
However, Wu, in view of Skledar, discloses the same process comprising oligomerization of the same olefin monomers, oligomerization of at least the dimer portion of the oligomerization product, and hydrogenation of the isomerized hydrocarbons to a Bromine Index below 1000 mg Br2/100g as claimed. It follows that with the same olefin monomers which produce similar dimers as the Applicant, and the same isomerization and hydrogenation operations carried out on the dimers to produce a lubricant/base oil product, the process of Wu, in view of Skledar, will function and proceed in substantially the same manner as claimed and produce a product having similar characteristics (i.e. average branching index and average paraffin branching proximity). Therefore, it is asserted that the isomerized and hydrogenated dimers of the process of Wu, in view of Skledar, will have an average branching index in the range of from 22 to 36 and an average paraffin branching proximity in the range of 18 to 26 similarly as claimed when operating the process of Wu with the same olefin monomers, under overlapping isomerization conditions and to a hydrogenation extent that achieves a Bromine Index below 1000 mg Br2/100g, absent evidence to the contrary. 

In regards to claim 2, similarly as discussed above, Wu and Skledar do not appear to explicitly disclose that the dimers of the oligomer product, when hydrogenated to a Bromine Index below 1000 mg Br2/100g without subsequent isomerization, has an average paraffin branching proximity of 22 or greater. 
It is noted that this limitation is directed to a hypothetical comparison of the claimed isomerized and hydrogenated dimer product to a hydrogenated dimer product, without isomerization. Given that Wu, in view of Skledar, discloses oligomerizing the same monomers and therefore necessarily achieve similar dimers of said monomers, it follows that if the dimers of Wu were hydrogenated without isomerization, the dimers would proceed in substantially the same manner as claimed and produce a hydrogenated dimer that has an average BP of 22 or greater similarly as claimed, absent evidence to the contrary. Treating the same dimers to hydrogenation to a Bromine Index below 1000 mg Br2/100g is reasonably expected to achieve similar branching proximity products absent a showing that the dimers of Wu are compositionally inequivalent to the claimed dimers. 

In regards to claim 3, Wu at least discloses performing isomerization after oligomerization of the feedstock has been performed ([0040]) and the feedstock may consist of 1-tetradecene, 1-hexadecene and 1-octadecene, which are linear alpha-olefins ([0019]; [0028]).

In regards to claim 14, Wu at least discloses that the unreacted monomers may be distilled from the unsaturated oligomers and recycled ([0038]; [0039]) and the isomerization is performed with no hydrogen ([0079]).

In regards to claim 23, Wu discloses that the isomerization conditions may include a temperature of about 150oC to about 475oC, a pressure of 1 to 2000 psi, under inert gas, in the presence of an acid catalyst including zeolites, solid oxides, silicoaluminophosphates or metals ([0042]; [0043]; [0089]). The claimed temperature and pressure ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious.

In regards to claim 24, Wu discloses that the acid catalyst for isomerization may be a zeolite having a constraint index of about 1 to 12 ([0047]; [0048]). The claimed range of about to about 12 overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 32, Wu discloses that the acid catalyst for isomerization may comprise a zeolite containing one or more Group VIB to VIIIB metal elements ([0053]).

In regards to claim 39, Wu does not appear to explicitly disclose the percent yield of isomerized dimers produced in the isomerization.
However, Wu does disclose isomerizing a similar dimer fraction under overlapping conditions using the same catalysts ([0042]; [0043]; [0047]; [0048]; [0053]). It follows that with the same dimers, same catalysts and at overlapping conditions, the process of Wu would function and proceed in substantially the same manner as claimed. Therefore, it is asserted, that the isomerization step of Wu will result in a percent yield of isomerized dimers of greater than 90 wt% similarly as claimed, absent evidence to the contrary. 

In regards to claim 43, Wu discloses that the product after oligomerization, isomerization and hydrogenation may have a KV100 in the range of 1 to 20 cSt ([0083]). The claimed ranges overlap the range taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 45, Wu discloses that the product after oligomerization, isomerization and hydrogenation may have a VI above 100, preferably above 150 ([0085]). The claimed ranges overlap the range taught by the prior art and are therefore considered prima facie obvious. 

In regards to claims 50, 58 and 59, Wu, in view of Skledar, does not appear to explicitly disclose CCS and Noack volatility characteristics of the product. 
However, Wu, in view of Skledar, discloses the same process comprising oligomerization of the same olefin monomers, oligomerization of at least the dimer portion of the oligomerization product, and hydrogenation of the isomerized hydrocarbons to a Bromine Index below 1000 mg Br2/100g as claimed. It follows that with the same olefin monomers which produce similar dimers as the Applicant, and the same isomerization and hydrogenation operations carried out on the dimers to produce a lubricant/base oil product, the process of Wu, in view of Skledar, will function and proceed in substantially the same manner as claimed and produce a product having similar characteristics (i.e. CCS and Noack volatility). Therefore, it is asserted that the isomerized and hydrogenated dimers of the process of Wu, in view of Skledar, will have a CCS at -35oC less than 1800 cP and a Noack volatility less than 14% or 13% similarly as claimed when operating the process of Wu with the same olefin monomers, under overlapping isomerization conditions and to a hydrogenation extent that achieves a Bromine Index below 1000 mg Br2/100g, absent evidence to the contrary. 

In regards to claim 67, Wu discloses that the product after oligomerization, isomerization and hydrogenation may have a pour point less than -40oC or less than -60oC ([0084]). The claimed ranges overlap the range taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 73, Wu discloses that the catalyst system used for oligomerization is not the same as the catalyst used during isomerization ([0030]; [0043]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772